Ladd, J.
1 The evidence warranted the jury in finding that some one assaulted Bertha McVey, with the purpose of committing rape, on the morning of May 28, 1896. She identified the defendant as the guilty party. Ho insists, however, that she is not corroborated by other evidence tending to connect him with the commission of the offense. The statute does not fix the quantum, or kind of evidence required, nor is its sufficiency to be determined by excluding the evidence of the injured party. State v. McLaughlin, 44 Iowa, 85. If, considered in connection therewith, the other evidence tends to identify and single out the accused as the perpetrator of the crime,- it is of that character contemplated by the statute, and its sufficiency is to be passed upon by the jury. State v. Watson, 81 Iowa, 380; State v. French, 96 Iowa, 255; State v. Moore, 81 Iowa, 578; State v. Mitchell 68 Iowa, 116; State v. McLaughlin, 44 Iowa, 82. The assault was committed near a school house, a few minutes *101after 8 o’clock a. m., and the defendant left the farm house of Halteman, where he ate breakfast, one and a half miles west, twenty minutes before eight. A man was seen on the track about a mile east of the school house about one-half hour later. The defendant might have reached the scene of the crime, attempted the outrage, and gone east, as stated by Bertha MeVey. He is shown to have taken dinner with Myers about five miles north, at 2 o’clock p. at., and an hour later to have hired out to work for Mortz one month. The prosecutrix, a girl of thirteen years, testified that the man who assaulted her wore striped pants and checkered shirt, and that she scratched his face and hurt his eye. When arrested on the same day, other witnesses testify the defendant was so clothed, and that his face appeared to have been recently scratched and his eye bruised. He manifested ignorance of the condition of his face and eye when his attention was called to it, but explained on the trial, that, in chopping wood for his breakfast thát morning, a stick flew and struck him in the face. Other evidence tended to show that, after he finished chopping and before eating, he washed his face and it was uninjured. These circumstances tended to identify and point out the defendant as the perpetrator of the crime. The weight to be given the explanation of the telltale marks was for the jury. If not accepted, these might well, in connection with the other circumstances mentioned, be deemed corroboration sufficient to meet the requirement of the statute.
2 II. The record fails to show, as contended, that witnesses testified to the particulars of the complaint made by the prosecutrix. Soon after the assault she told her stepmother and another of a pain in the stomach, across the back and in the throat. This related to her condition, and not to the details of the assault. True, she attributed the pain in the stomach to the position of the man’s knees on her abdomen; otherwise no details were given, and this statement alone could not have worked prejudice to the defendant. That an assault had been committed by some one *102was not controverted. Tbe main issue was whether tbe defendant or some one else was the assailant.
3 III. Tbe constable making tbe arrest testified to what different persons said to him when in pursuit of tbe accused. Whether this evidence was given in narrative or in response to questions is not disclosed by tbe record. Objections were not interposed, but tbe defendant sought to have tbe answers, after given, excluded. His motions for that purpose were overruled, but, when tbe examination bad been concluded, all such evidence was stricken, and tbe jury cautioned to disregard it. We are unable to discover any just ground of complaint in these rulings. Tbe evidence, while it bad little or no bearing on tbe case, was hearsay, and tbe court might well have sustained tbe motions when made, but, as tbe final ruling bad this effect, fhe appellant is not in a position to complain. Tbe judgment is affirmed.